            Case 1:18-cv-03402-VSB Document 33 Filed 06/18/19 Page 1 of 1

               LEE LITIGATION GROUP, PLLC
                                148 W. 24th Street, eighth Floor
                                        New York, NY 10011
                                          Tel: 212-465-1180
                                          Fax: 212-465-1181
                                    info@leelitigation.com


Writer’s Direct: (212) 465-1188
                 cklee@leelitigation.com

                                                                         June 18, 2019
VIA ECF
The Honorable Vernon S. Broderick, U.S.D.J
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                         Re:    Santana v. DeJuan Stroud, Inc. et al
                                Case No. 18-cv-3402

Dear Judge Broderick:

       We are counsel to Plaintiff and write to respectfully request permission to file a redacted
version of the supplemental fairness submission’s Exhibit B. This exhibit consists of Plaintiff’s
counsel detailed time records.

        We thank Your Honor for considering this matter.


Respectfully submitted,

 s/ C.K. Lee
C.K. Lee, Esq.

Encl.
